Boyd, J.,
delivered the opinion of the Court.
A bill in equity was filed by the appellant seeking to restrain the collection of certain taxes claimed by the appellees to be due. The appellees having answered, the cause was submitted to the Court below on bill and answer and an agreed statement of facts. Those material to the questions involved in this appeal are that on November 15, 1879, Christopher C. Baldwin was appointed guardian of Columbus C. Baldwin by the Orphans’ Court of Washington County, and he settled a number of accounts in that Court— the last on April 15, 1884, showing a balance in his hands of $49,340.09. Of that amount $11,700.41 were received by the guardian as his ward’s distributive share from the estate of James Dixon Roman, Jr., which was settled in the Orphans’ Court of Washington County, and $32,285.44 from the estate of Louisa M. Roman, which was also settled in that Court. The record is silent as to the balance, which may have been made up from the income, as it was probably not all used in the support of the ward, but that is immaterial. Christopher C. Baldwin was succeeded by R. W. Baldwin, who settled six accounts, and his administrator on January 19, 1892, settled another, showing a balance of $57,343.50 in his hands. He having died the appellant was appointed guardian in his place on August 21, 1891, and he settled an account September 23, 1892, showing a balance of $60,059.29. It is admitted that the appellant and his ward both reside in New York, and were residents of that city at the time the returns were made by the Register of Wills, as hereafter referred to, and when the taxes in controversy were levied, and that the ward became twenty-one years of age on January 6, 1893. On the first day of March, in the years 1893 and 1894, the Register of Wills made his returns to the County Commissioners of Washington County, showing that the sum of $44,856.00 was in the hands of this guardian liable to taxation and the levy was made on the first day of June in each of those years. It is also admitted that the property *156and estate consists of stocks and bonds of corporations organized and located outside of the State of Maryland of the aggregate value of $44,856.00. The bill was filed February 12, 1895, and on February 15, 1895, the appellant settled another account in the Orphans’ Court showing a balance due his ward of $63,381.56, but still did not settle a final account.
We are thus called upon to determine whether this property is liable to taxation' in Washington County, notwithstanding the non-residence of both guardian and ward. How far the fact that the ward was of age when the returns were made and the taxes levied can affect the question will be considered later.
Section 9 of Art. 81 of the Code provides that “ The several Registers of Wills in this State shall annually, on or before the first day of March, return to the County Commissioners, or Appeal Tax Court, a summary account of all property that shall appear by the records of the several Orphans’ Courts to be in the hands of each executor, administrator or guardian, as such; and all such property, if not before assessed, shall then be assessed; and every executor, administrator or guardian shall be liable to pay the taxes levied thereon, and shall be allowed therefor by the Orphans’ Court in his account,” etc. The returns of the Register of Wills of Washington County were made under the provisions of this section and the levies were made by the County Commissioners on the property thus returned. It being practically conceded that the property assessed is of such character as would be liable to taxation if the guar7 dian and ward were residents of Washington County, we will not stop to discuss that question. It must, of course, be admitted that the situs of property of this kind, for the purpose of taxation, is ordinarily at the domicile of the owner, but the Legislature has the power to fix a different situs, provided of course there be no conflict with some provision in the Constitution. 1 Desty on Taxation, 97; Cooley on Taxation, 373.
*157We have in this State some statutes which do determine where property shall be deemed to be situate for the purposes of taxation. For example, section 131 of Art. 81 of the Code provides where the stock of certain domestic corporations owned by non-residents shall be deemed to be situate. So, by section 9 of Art. 81, above quoted, the Legislature has fixed the place where personal property in the hands of the guardian shall be taxed. When it requires the Register of Wills to make the returns to the County Commissioners, it means of course that the Register of Wills of each county shall make the returns to the commissioners of his county, and it provides that “ all such property, if not before assessed, shall then be assessed,” and ■“ every executor, administrator or guardian shall be liable to pay the taxes thereon.” It does not say every guardian who is a resident of this State, or every guardian whose ward is a resident of this State, but the language used is at least broad enough to apply to every guardian who has been appointed as such in this State, and includes all property of such guardian — that is, of course, all property of such character as is taxable in this State. It fixes the situs of the property in the county or city where the guardian was appointed and it matters not where the person who is guardian may reside. The office of guardian, so to speak, is fixed at the county where the appointment is made. If that be not so, then if this ward was a resident of Washington County, his personal property would escape taxation there because his guardian lived in New York. That would seem to be contrary to the manifest object and intention of the section of the Code above quoted.
In the case of Bonaparte v. State et al., 63 Md. 465, this same section was under consideration, and this Court held that although Mr. Bonaparte, the executor of Mrs. Patterson, lived in Baltimore County, yet he was liable to Baltimore City for taxes on bonds and stocks of his testatrix, because letters testamentary had been granted to him by the Orphans’ Court of Baltimore City. It was there said in *158answer to the suggestion of the executor, that because he was a resident of Baltimore County he was taxable there and nowhere else, by reason of the legal title to the intangible property being in him; “ that he held such legal title is true; but he held it in the special character of an officer of the law for the specific and temporary purpose of the administration of the property under the supervision and direction of the Court from which he received letters testamentary. The domicile of the testator when living determines the situs of his personal property of an intangible nature, not permanently located elsewhere, for purposes of taxation, and his place of domicile at the time of his death determines the place of administering his estate. The situs of the personal property, generally speaking, and the residence of the administrator, for the purposes of administration, place them in legal contemplation in the city or county of the Court exercising jurisdiction. The personal property, therefore, of an intangible nature, not permanently located elsewhere, such as bonds and stocks, must be deemed to remain within the jurisdiction of the Court pending the settlement of the estate, and be there liable to taxation. When distribution has been made, and the fact of its transfer has been communicated to the tax authorities, the administrator’s or executor’s liability to pay the taxes upon it, of course, ceases.” The Court then quoted the section of the Code above referred to. Now, if it be true that the situs for taxation of property in the hands of a resident executor (and of course the same must apply to an administrator or guardian) is where he was appointed and not where he resided, how can it be consistently said in this case that the property cannot be subject to taxation because the guardian resides beyond the State, especially when we remember section 51 of Art. 3 of the Constitution, which says that “ The personal property of residents of this State shall be subject to taxation in the county or-city where the resident bona fide resides for the greater part of the year for which the tax may or shall be levied, and not elsewhere, except goods and chattels per*159manently located, which shall be taxed in the city or county where they are so located.” There was much more reason for contending that the executor, Mr. Bonaparte, who was a resident of Baltimore County, could not be taxed in Baltimore City under that constitutional provision, than there is for the contention in this cas, as there is no such provision applicable to non-residents, yet this Court held that in contemplation of law Mr. Bonaparte as executor had his residence where he was appointed executor, and it was not material where he, as an individual, in point of fact lived.
In contemplation of our statute, the officer of the law known as the guardian of Columbus C. Baldwin is in Washington County for the purpose of dealing with, accounting for and holding the property of his ward. The individual holding that office may be domiciled in that county or in New York, but the law does not concern itself about that.
There are a number of provisions in our testamentary laws for the appointment and control of guardians by the Orphans’ Courts of this State. They not only provide for the appointment of guardians of resident infants, but by section 203 of Art. 93 of the Code express provision is made for the appointment of guardians of non-resident infants who have no guardians where they reside, but have property in this State. Can it be doubted that such guardians are subject to the same control by the Orphans’ Courts of this State as those whose wards reside here ? They are required to give bond with security in the same manner as if the infants resided in this State, and the wards’ property is entitled to the same protection as that of resident wards. Once in each year, or oftener if required by the Court, the guardian must settle an account of his trust with the Orphans’ Court. The Court is authorized to direct how the money of the ward can be invested, and when investments are made under certain provisions of the Code they can only be transferred under the orders of the Court. No guardian can sell any of the property of his ward without an order of the Court appointing him, and other provisions might be cited which show that *160the policy of our testamentary laws is to keep the personal property of all wards, whose guardians are appointed by the Orphans’ Courts of this State, within the control and supervision of those Courts. Whatever may be true in actual practice, the theory of the law is that the personal estate of the ward is where the guardian is appointed, and not where the guardian or ward may be. In case of non-resident infants, the j urisdiction of the Orphans’ Court to appoint depends upon the property being within this State. Our statute makes liberal provisions for foreign guardians obtaining money, etc., due their wards in this State, and a guardian could have been appointed in New York for young Baldwin, who could have had the estate in the hands of the guardian here transferred to him under our construction of the statute in Bernard v. Trust Company, 80 Md. 118. If the appellant did not want to pay taxes in Washington County as other guardians appointed by the Orphans’ Court of that county are required to do, he could have had a guardian appointed where the ward resides, but so long as he remained guardian here he was required by the express terms of the statute, as we understand its meaning, to pay taxes on the property in his hands liable to taxation. When for convenience or other causes a guardian is appointed in this State for a non-resident infant, who may thereby have' the protection and care of one of our Orphans’ Courts from year to year during his minority, it is certainly no hardship to require his estate to pay taxes on such property as the guardian of a resident ward must pay. So if we view this case merely from an equitable standpoint, we fail to find any good reason why guardians of non-resident infants should occupy the time of our Orphans’ Courts, at the expense of the public, and yet not pay such taxes as the guardians of resident infants must pay. But be that as it may, we are of the opinion that by the letter as well as the spirit of our statute, the sitzes of this property was fixed in Washington County, and it was taxable there.
The decisions of this Court in- reference to the taxation *161of personal property in the hands of trustees, referred to by the appellant, do not in any way conflict with the views here expressed. To adopt the appellant’s construction, we must not only ignore the very terms of the statute above referred to, but reject the reasoning of the case in 63 Md. 465, supra, which is certainly applicable to if not conclusive of this case.
It only remains then to determine whether the fact that the ward of appellant was of age when the returns were made by the Register and the levies made by the County Commissioners relieves him from liability. It is not alleged in the bill, or even suggested in the statement of facts, that there had been any settlement between the guardian and ward out of Court, but on the contrary it is admitted that although the ward became of age on January 6th, 1893, the appellant did settle an account in the Orphans’ Court of Washington County, February 15th, 1895, three days after the bill was filed, showing a balance due his ward of $63,881.56, and it is further admitted “ that no final account has been settled in said guardianship.” Section 192, of Art. 93 of the Code provides that “ on a ward’s arrival of age, or on the marriage of a female ward, the guardian shall exhibit a final account to the Orphans’ Court and shall deliver up agreeably to the Court’s order, to the said ward, all the property of said ward in his hands, including bonds and other securities; and on failure his bond may be put in suit and he shall be liable to attachment and fine not exceeding three hundred dollars,” etc. Whilst it may be true that the ward may settle with the guardian out of Court and thereby be precluded from suing the bond, there is no evidence in this case that any such settlement has been made, but if there was it is manifest that there is a duty resting on the guardian to make a settlement in Court, or at least to make the settlement a matter of record in the Court which appointed him. In the case of State v. Henderson, 54 Md. 332, it was distinctly said that it was the duty of the guardian to settle a *162final account in the Orphans’ Court when the ward arrived at age, and if we attribute the ordinary meaning of words to the language used in the section of the Code last cited, there would seem to be no room to doubt that it is not only the duty of the guardian to settle a final account with his ward, but to settle it in the Orphans’ Court. As the appellant did not settle such an account it was the duty of the Register of Wills to report the property in his hands liable to taxation, the duty of the Commissioners to assess it and of the guardian to pay the taxes thereon. It was said in Bonaparte’s case, “ When distribution has been made and the fact of its transfer has been communicated to the tax authorities, the administrator’s or executor’s liability to pay the taxes upon it of course ceases,” which, if we substitute “ guardian ” for “ administrator or executor,” is very applicable to this case. If this be not required the assessable basis of taxation is liable to be constantly disturbed after the taxes are levied for the current year. But if the mere fact that the ward has arrived at age, ipso facto relieves the property from taxation in the hands of the guardian, although he has not settled a final account and delivered up the property to the ward, then property that is taxable may escape taxation by reason of the failure of guardian to discharge their duties, as until the tax authorities are made aware of the fact that the wards are of age, they would continue to assess the property to the guardians. Even if guardian and ward both reside in this State the ward would not be assessed because the property had not been delivered to him, and according to the appellant’s contention, the guardian could not be, because the ward was of age. Such a construction ■ of the law would beget another method, already unfortunately plentiful, of evading taxation — not that we mean to intimate that there was any such effort in this case, but only to say what might be done if the appellant’s contention is correct.
There is another reason why the appellant should not be granted relief. The record does not disclose what *163amounts the Register of Wills had returned as in the hands of appellant prior to the year 1893, but it does show that the last account settled by him prior to his filing the bill of complaint was in September, 1892, and the Register doubtless made up his returns from that account. As the guardian knew when the ward would be of age, and is presumed to have known that the Register was required to make his returns to the County Commissioners he had every opportunity to appear before them to have the property stricken off, if it was no longer taxable. It was held in the case of County Commissioners v. Clagett, 31 Md. 210, that when the property is allowed to remain on the tax books of the county after alienation, assessed to the alienor, and he fails to avail himself of the means provided by law to have the assessment corrected, he is liable for the taxes on such property. Here the appellant seeks the aid of a Court of Equity, but does not allege or claim that he had ever applied to the County Commissioners for relief, or that it was refused him. He simply bases his case on the facts that he and his ward are non-residents and that the ward was of age. Although it is true that a Court of Equity will prevent the collection of an illegal tax in a proper case, it would be going to a great length to interfere under the circumstances disclosed by this record. As already said, there is not even an allegation that the property has been transferred to the ward, but on the contrary the evidence is “ that the said trust has been continuously in the Orphans’ Court of Washington County from the year 1879, down to and subsequent to the filing of the bill of complaint in this case.” There was, therefore, in point of fact no actual alienation of the property, but if there had been it was the duty of the appellant to appear before the County Commissioners and satisfy them of it, or else settle his account and thereby enable the Register of Wills to omit the property from his returns. The bill alleges that the return was “ part of the annual return required by law to be made by said Register to the said County Commissioners ” — thus *164showing that the appellant not only was presumed to know but did actually know the requirement of the law on the subject. He could not remain passive until the authorities were about to enforce collection of taxes and then seek the aid of a Court of Equity. Some other questions have been suggested, but we will not discuss them, as they are unnecessary for the purposes of this decision, and the decree below must be affirmed for the reasons we have given.
(Decided February 18th, 1897.)

Decree affirmed with costs to the appellee.

Roberts, J., dissented.